      Case 1:20-cv-01388-MKV Document 19 Filed 10/27/20 Page 1 of 1
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: 10/27/2020

 JOSEPH GUGLIELMO, on behalf himself of all other persons
 similarly situated,

                           Plaintiff,
                                                                        1:20-cv-01388-MKV
                             -against-
                                                                              ORDER
 TUPPERWARE U.S., INC.,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed the Complaint on February 18, 2020 [ECF No. 1]. Proof of service filed with

the Court on March 24, 2020, reflects that Defendant was served with the Complaint on February

26, 2020 [ECF No. 5]. The Court granted five Letter Motions for Extension of Time to Answer

[ECF Nos. 8, 10, 12, 14, 16]. On September 2, 2020, the Court denied Defendant’s sixth Letter

Motion for Extension of Time to Answer and ordered Defendant to answer or respond to the

Complaint on or before September 7, 2020 [ECF No. 18]. To date, Defendant has not answered

or otherwise responded to the Complaint.

       Accordingly, IT IS HEREBY ORDERED that any motion for entry of a default judgment

is due on or before November 18, 2020. Plaintiff is directed to follow the procedures applicable

to default judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

the Court’s website. If Plaintiff does not move for default judgment by November 18, 2020, the

case may be dismissed for failure to prosecute.



SO ORDERED.
                                                     _________________________________
Date: October 27, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
